Exhibit 10.4

STOCK APPRECIATION RIGHT AGREEMENT

EAGLE BANCORP, INC.

2006 STOCK PLAN

A STOCK APPRECIATION RIGHT (“SAR”) for an aggregate of                shares of
Common Stock (the “Award Shares”), par value $.01 per share, of Eagle Bancorp,
Inc. (the “Company”), is hereby granted to
                                             (the “Participant”), at an exercise
price of $                   per share (the “Exercise Price”), in accordance
with, and subject to the provisions of the Company’s 2006 Stock Plan (the
“Plan”), which was adopted by the Company and which is incorporated by reference
herein, receipt of which is hereby acknowledged. Capitalized terms used but not
defined herein have the meaning ascribed to them in the Plan.

Vesting. This SAR shall vest and become exercisable in full on December 31,
20    , subject to acceleration or earlier vesting in whole or in part in
accordance with the provisions of the Plan.

Term.  Subject to earlier termination in accordance with the provisions of the
Plan or this Agreement, shall be exercisable until             , 20     (the
“Termination Date”), provided, however, that in the event of acceleration of
vesting in accordance with the provisions of the Plan, this SAR shall be
exercisable until the earlier of (i) the Termination Date or (ii) the date which
is 45 days after the date of the event resulting in the acceleration of vesting.

Exercise and Payment of Appreciation.  Subject to the provisions of the Plan and
the provisions of this Agreement, upon exercise of all or a portion of this SAR,
the Participant shall be paid an amount equal to the excess of the then current
Market Value of the Common Stock over the Exercise Price (the “Appreciation”)
multiplied by the number of Award Shares with respect to which this SAR is
exercised (the “SAR Amount”). The SAR Amount shall be paid only in shares of
Common Stock valued at Market Value as of the date of exercise, and in no event
shall the number of shares of Common Stock issued in payment of the Appreciation
or Share Amount exceed the number of Award Shares.  The number of shares of
Common Stock subject to issuance in payment of the SAR Amount shall be
determined by dividing the SAR Amount by the Market Value as of the date of
exercise and eliminating any fractional share.  No fractional shares shall be
issued in connection with an exercise, and a Participant shall not be entitled
to receive any payment of cash in lieu of such fractional shares or any
alternative consideration or payment in respect thereof.

In the event of the Death, Disability or Retirement of Participant, this SAR may
be exercised only for that number of Award Shares as bears the same relation to
the total number of Award Shares as the period of service from the date of grant
to the date of Death, Disability or Retirement bears to the period from the date
of grant to December 31, 2008, in any event subject to the provisions of the
Plan.

Following exercise of this SAR in full (or to the extent vested), and payment of
the SAR Amount with respect to all vested Award Shares, the Participant shall
have no further rights hereunder, notwithstanding the fact that the number of
shares of Common Stock issued in payment of the Share Amount with respect to all
award Shares is less than the number of Award Shares.

Method of Exercise.  This SAR shall be exercisable by a written notice by the
Participant, which shall:

(a)          State the election to exercise the SAR, the number of shares with
respect to which it is being exercised, the person in whose name the stock
certificate or certificates for such shares of Common Stock is to be registered,
his or her address and Social Security Number (or if more than one, the names,
addresses and Social Security Numbers of such persons);

(b)         Contain such representations and agreements as to the holder’s
investment intent with respect to such shares of Common Stock, or other matters
as may be satisfactory to the Committee;

(c)          Be signed by the person or persons entitled to exercise the SAR
and, if the SAR is being exercised by any person or persons other than the
Participant, be accompanied by proof, satisfactory to counsel for the Company,
of the right of such person or persons to exercise the SAR; and


--------------------------------------------------------------------------------




 

(d)         Be in writing and delivered in person or by registered or certified
mail to the Treasurer of the Company.

Restrictions on Exercise.  This SAR may not be exercised if the issuance of
Common Stock upon such exercise would constitute a violation of any applicable
federal or state securities or other law or valid regulation.  As a condition to
the Participant’s exercise of this SAR, the Company may require the person
exercising this SAR to make any representation and warranty to the Company as
may be required by any applicable law or regulation.

This SAR may be exercised only if the Participant has maintained Continuous
Service with the Company or an Affiliate from the date of grant hereof through
the date of exercise, except that in the event of the Death, Disability or
Retirement of the Participant, this SAR may be exercised only if the Participant
has maintained Continuous Service with the Company or an Affiliate from the date
of grant hereof through the date of Death, Disability or Retirement.

Withholding.  The Participant hereby agrees that the exercise of this SAR or any
portion thereof will not be effective, and no Common Stock will become
transferable to the Participant, until the Participant makes appropriate
arrangements with the Company for such tax withholding as may be required of the
Company under federal, state, or local law on account of such exercise.

Non-transferability.  This SAR may not be transferred in any manner otherwise
than by will or the laws of descent or distribution, or pursuant to a “qualified
domestic relations order” (within the meaning of Section 414(p) of the Code and
the regulations and rulings thereunder).  The terms of this SAR shall be binding
upon the executors, administrators, heirs, successors, and assigns of the
Participant.

No Employment Right. Nothing in this Agreement or the Plan shall be construed as
creating any contract of employment or as conferring on Participant any legal or
equitable right to continue employment or other service with the Company or any
Affiliate, or any level of compensation.

No Shareholder Rights. Nothing in this Agreement or in the Plan shall be
construed as conferring on Participant any rights as a shareholder of the
Company (including but not limited the right to vote any shares or receive any
cash dividends) with respect to any Award Shares unless and until there shall
have been issued shares of Common Stock in payment of the SAR Amount.

Date of grant:                               , 20    

 

EAGLE BANCORP, INC.

 

BY: THE 2006 STOCK PLAN COMMITTEE

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Accepted and Agreed:

 

 

 

 

 

 

 

 

Participant

 

 


--------------------------------------------------------------------------------




 

STOCK APPRECIATION RIGHT

EXERCISE FORM

PURSUANT TO THE

EAGLE BANCORP, INC.

2006 STOCK PLAN

 

Date

 

Treasurer

Eagle Bancorp, Inc.

Re:          2006 Stock Plan

Dear Sir:

The undersigned hereby gives notice of exercise of the Stock Appreciation Right
granted to the undersigned on                     , 20     with respect to
                  Award Shares,

The name or names to be on the stock certificate or certificates and the address
and Social Security Number of such person(s) is as follows:

Name

 

 

Address

 

 

 

 

 

Social Security No.

 

 

 

The undersigned hereby submits a check in the amount of $               in
payment of the withholding taxes payable as a result of such exercise.

Very truly yours,

 

 

 

 

 

 

 


--------------------------------------------------------------------------------